DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.

With respect to the rejections of claims under 35 USC § 101, the examiner directs Applicant to section heading titled “Claim Rejections - 35 USC § 101.”

Applicant submits that Hao does not teach a dedicated network, or that the dedicated network is an IPTV network. Remarks, p. 14.
Claim 1 is rejected over a combination of Hao et al. (US 2012/0047539), Jin et at. (US 2011/0296460), Li et al. (US 2013/0144954), and Friedman (US 2012/0284736).
As presented in the claim rejections under 35 USC § 103, Hao teaches, in part, pushing, by the client and to the server over an uplink of a dedicated network connected to the proxy client, the data ([0080], “FIG. 9 is a flowchart of an example process 900 for automatically backing up images from user device 210.” [0097], “As yet further shown in FIG. 9, if a connection with local server 220 can be established (block 930--YES), then process 900 may include uploading images to local server 220,….” [0101], “Local server 220 may perform another synchronization operation with content server 240. … Local 
Friedman teaches a dedicated network that is an IP television (IPTV) network ([0016], “a network interface 111 of the set-top box 110 may be configured to communicate with a service (e.g., a terrestrial, satellite, cable, or IPTV service) via the distribution network 130.” [0024], “In a particular embodiment where the distribution network 130 is an IPTV network,….”).
In view of Friedman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the dedicated network is an IP television (IPTV) network. The modification would produce an improved system by allowing for an additional and/or alternative means for distribution of content to users.

Applicant additionally submits that the cited prior art does not teach that the live broadcast proxy client is a client in the dedicated network. Remarks, pp. 15-16.
Claim 1 is rejected over a combination of Hao et al. (US 2012/0047539), Jin et at. (US 2011/0296460), Li et al. (US 2013/0144954), and Friedman (US 2012/0284736).
As presented in the claim rejections under 35 USC § 103, Hao teaches, in part, wherein the proxy client is a client in the dedicated network ([0032], [0034], “Local server 220 may communicate via network 260 and/or local network 270.” [0037], “Local 
Jin provides a teaching for a live broadcast client, a live broadcast server, and a live broadcast proxy client ([0044], “The remote UI server 100 provides broadcast content to the AV devices 130 and 140 through the remote UI proxy server 110 in a home network to which a subscriber belongs. The remote UI server 100 also provides a UI resource for controlling a provider service and a UI resource for controlling the home network devices to the remote UI client 120 in the home network to which the subscriber belongs. The provider service includes services such as providing broadcast content, including real-time broadcasting and VoD, and providing provider service access information.” Fig. 1).
Friedman teaches a dedicated network that is an IP television (IPTV) network ([0016], “a network interface 111 of the set-top box 110 may be configured to communicate with a service (e.g., a terrestrial, satellite, cable, or IPTV service) via the distribution network 130.” [0024], “In a particular embodiment where the distribution network 130 is an IPTV network,….”).
Considering the teachings together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings such that the proxy client may be a live broadcast proxy client in order to allow users to receive live broadcasting content, thereby improving the user experience. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the dedicated network is an IP television (IPTV) network in order produce an .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 26 sets forth a “computer-readable medium.” However, the specification as originally filed does not explicitly define the computer readable storage medium by stating that it includes, but is not limited to, various types of media (Publication: [0469], [0477]). 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 21-22, 24-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao et al. (US 2012/0047539), Jin et at. (US 2011/0296460), Li et al. (US 2013/0144954), and Friedman (US 2012/0284736).

Regarding claim 1, Hao teaches a method comprising:
receiving, by a client, from a management server and via the Internet, a push-stream address comprising a first Internet Protocol (IP) address of a server 
sending, by the client, to a proxy client and via a home network, a request ([0032], [0034], “Local server 220 may communicate via network 260 and/or local network 270.” [0037], “Local server 220 may perform an image display operation in response to a request from user device 210.”);
sending, by the client and to the proxy client, collected data ([0016], “a user device may establish a connection, via a local, home, and/or private network, with a local server (e.g., a personal computer, etc.) associated with the user device to enable the local server to receive images uploaded from the user device.” [0030], [0097]); and
pushing, by the client and to the server over an uplink of a dedicated network connected to the proxy client, the data ([0080], “FIG. 9 is a flowchart of an example process 900 for automatically backing up images from user device 210.” [0097], “As yet further shown in FIG. 9, if a connection with local server 220 can be established (block 930--YES), then process 900 may include uploading images to local server 220,….” [0101], “Local server 220 may perform another synchronization operation with content server 240. … Local server 220 may 
wherein the proxy client is a client in the dedicated network ([0032], [0034], “Local server 220 may communicate via network 260 and/or local network 270.” [0037], “Local server 220 may perform an image display operation in response to a request from user device 210.” Figs. 1-2).

Hao does not expressly teach that the client is a live broadcast client, that the management server is a live broadcast management server, that the server is a live broadcast server, and that the proxy client is a live broadcast proxy client. While Hao teaches sending, by the client, to a proxy client and via a home network, a request, Hao also does not expressly teach sending, by the live broadcast client, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data. Hao also does not expressly teach that the dedicated network is an IP television (IPTV) network.
Jin provides a teaching for a live broadcast client, a live broadcast server, and a live broadcast proxy client ([0044], “The remote UI server 100 provides broadcast content to the AV devices 130 and 140 through the remote UI proxy server 110 in a home network to which a subscriber belongs. The remote UI server 100 also provides a 
In view of Jin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao such that the client is a live broadcast client, that the management server is a live broadcast management server, that the server is a live broadcast server, and that the proxy client is a live broadcast proxy client. The modification would allow users to receive live broadcasting content, thereby improving the user experience.
While the combination teaches sending, by the client, to a proxy client and via a home network, a request (Hao: [0032], [0034]), the combination does not expressly teach sending, by the live broadcast client, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data. The combination also does not expressly teach that the dedicated network is an IP television (IPTV) network.
Li teaches sending, by a client, to a proxy client, a request comprising an address, wherein the request is for determining a server ([0046], “The Push proxy receives a Push registration request message sent by the Push client, where the Push registration request message or the header of the data packet of the message carries 
In view of Li’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include sending, by the live broadcast client, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data. The modification would facilitate determination of the push-stream address for content distribution. The modification would thereby improve system efficiency.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the dedicated network is an IP television (IPTV) network.
Friedman teaches a dedicated network that is an IP television (IPTV) network ([0016], “a network interface 111 of the set-top box 110 may be configured to communicate with a service (e.g., a terrestrial, satellite, cable, or IPTV service) via the distribution network 130.” [0024], “In a particular embodiment where the distribution network 130 is an IPTV network,….”).
In view of Friedman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the dedicated network is an IP television (IPTV) network. The modification would produce an improved system by allowing for an additional and/or alternative means for distribution of content to users.


Regarding claim 26, Hao teaches a computer-readable medium storing instructions that, when executed by a processor, cause a live broadcast client to perform the instructions ([0058]-[0059], [0063], Figs. 1, 5). The rejection of claim 1 is similarly applied to the remaining limitations of claim 26.

Regarding claims 2 and 22, the combination further teaches wherein before sending the collected live broadcast data, the method further comprises receiving, by the live broadcast client and from the live broadcast proxy client, a response message comprising a dedicated network push-stream instruction parameter (Hao: [0097], [0098], “local server 220 may receive the notification that the local image backup operation is to be performed (that included a list of image file identifiers associated with images stored on user device 210) and may send, in response to the notification, an upload list to user device 210 via the private network. The upload list may contain particular image file identifiers that do not match any of the image file identifiers stored in local server 220 memory. The image diary application may cause user device 210 to send images, corresponding to the particular image file identifiers, to local server 220 via the private network and local server 220 may send a notification to user device 210 when the upload is complete.”).


Regarding claim 25, the combination further teaches wherein the processor is further configured to:
send, to the live broadcast proxy client, the live broadcast data ([0080], “FIG. 9 is a flowchart of an example process 900 for automatically backing up images from user device 210.” [0097], “As yet further shown in FIG. 9, if a connection with local server 220 can be established (block 930--YES), then process 900 may include uploading images to local server 220,….”), and
wherein the live broadcast data is pushed to a live broadcast proxy server based on a proxy push-stream address so that the live broadcast proxy server can forward; and push, to the live broadcast server, the live broadcast data based on the push-stream address so that the live broadcast proxy server can forward and push, to the live broadcast server, the live broadcast data based on the push-stream address ([0080], “FIG. 9 is a flowchart of an example process 900 for automatically backing up images from user device 210.” [0097], “As yet further shown in FIG. 9, if a connection with local server 220 can be established (block 930--YES), then process 900 may include uploading images to local server 220,….” [0101], “Local server 220 may perform another synchronization operation with content server 240. … Local server 220 may receive the upload .

Claim 3 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao, Jin, Li, Friedman, and Kayashima et al. (US 6195366).

Regarding claims 3 and 31, the combination teaches the limitations specified in claims 1 and 21; however, the combination does not expressly teach that, before sending the collected live broadcast data, the method further comprises sending, by the live broadcast proxy client to a live broadcast proxy management server in the dedicated network, the proxy push-stream request.
Kayashima teaches, before sending data, sending, by a client to a proxy server, an address (Col. 10, lines 44-65, “The client 101 reports the received port number P6 and communication address and its computer port number P1 and a communication address to the proxy server 102 in a communication procedure 1002.” Col. 11, lines 12-20, “After the connectionless communication is commenced, in the communication of the proxy server (103) coupled with the client computer 101 and the server computer, communication data can be encrypted and decrypted in accordance with the common key used in the mutual authentication.”).
.

Claims 15, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao, Jin, Li, Friedman, and Fleming (US 2011/0299835).

Regarding claims 15 and 23, the combination teaches the limitations specified above; however, the combination does not expressly teach that the dedicated network push-stream instruction parameter instructs the live broadcast client to push the live broadcast data to the live broadcast server over the uplink.
Fleming teaches an instruction that instructs a client to push data to a server ([0035], “For example, if server 1 has an instruction for DVR 8 to carry out, the instruction is contained in the packet returned to DVR 8. The DVR 8 processes the command (step 12) and returns the result of the command (step 13) to the server 1. These commands include, but are not limited to, rebooting the DVR 8 unit, instructing the unit to begin capturing video clips, instructing the unit to upload the video clips to server,….”).


Regarding claim 27, the combination further teaches:
wherein before sending the collected live broadcast data, the instructions further cause the live broadcast client to receive, from the live broadcast proxy client, a response message comprising a dedicated network push-stream instruction parameter (Hao: [0097], [0098], “local server 220 may receive the notification that the local image backup operation is to be performed (that included a list of image file identifiers associated with images stored on user device 210) and may send, in response to the notification, an upload list to user device 210 via the private network. The upload list may contain particular image file identifiers that do not match any of the image file identifiers stored in local server 220 memory. The image diary application may cause user device 210 to send images, corresponding to the particular image file identifiers, to local server 
However, the combination does not expressly teach that the dedicated network push-stream instruction parameter instructs the live broadcast client to push the live broadcast data to the live broadcast server over the uplink.
Fleming teaches an instruction that instructs a client to push data to a server ([0035], “For example, if server 1 has an instruction for DVR 8 to carry out, the instruction is contained in the packet returned to DVR 8. The DVR 8 processes the command (step 12) and returns the result of the command (step 13) to the server 1. These commands include, but are not limited to, rebooting the DVR 8 unit, instructing the unit to begin capturing video clips, instructing the unit to upload the video clips to server,….”).
In view of Fleming’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the dedicated network push-stream instruction parameter instructs the live broadcast client to push the live broadcast data to the live broadcast server over the uplink. By instructing clients to push the live broadcast data, the modification would serve to facilitate the transmission of live broadcast content data from live broadcast clients to the live broadcast server. The modification would additionally ensure that live broadcast data is available for subsequent distribution by the live broadcast server.

Claims 16-17 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao, Jin, Li, Friedman, Kayashima, and Harrison et al. (US 2018/0020246).

Regarding claims 16 and 32, the combination teaches the limitations specified in claims 1 and 21; however, the combination does not expressly teach before sending the collected live broadcast data, the method further comprises determining, by the live broadcast proxy management server, that the live broadcast server has a dedicated network address in the dedicated network.
Harrison teaches, before sending data, determining, by a proxy server, that a server has a dedicated network address in a network ([0043], “the proxy server 104 is part of the access network 106, which provides a communications interface for the client devices 102 to access the origin servers 110 via the data network 108 which may be, for example, the Internet or an intranet.” [0102], “the proxy server 104 identifies the origin server 110 using information read from one or more of the messages exchanged between the client 102a and the proxy server 104 in the TCP handshake used to establish the first TCP connection 302a between the two. For example, the initial TCP SYN sent from the client device 102a to the origin server 110 but which is intercepted by the proxy server 104 is carried by an IP packet that has the IP address of the origin server 110 in its destination address field. The proxy server 104 may use this destination IP address as an identifier of the origin server 110, either directly, or by performing a reverse Domain Name Sever (DNS) lookup on the IP address to obtain the corresponding URL of the origin server 110.”).


Regarding claim 17, the combination further teaches, wherein before sending the collected live broadcast data, the method further comprises receiving, by the live broadcast proxy client and from the live broadcast proxy management server, a proxy push-stream address comprising the dedicated network address (Hao: [0039], “In another example, DVR server 230 may send a notification to user device 210 indicating the images may be uploaded to content server 240 based on an address included in the notification.” [0073], “In another example, the user may specify that images are to be backed up to a remote server (e.g., content server 240) via a public network, such as the Internet (e.g., network 260),….” [0088], [0105], “The notification may include information associated with content server 240 (e.g., a network address, a device identifier, etc.).” Fig. 2; Li: [0046], “The Push proxy receives a Push registration request message sent by the Push client, where the Push registration request message or the header of the data packet of the message carries the address of the Push client and may further carry the address of the Push server.” [0115]; Harrison: [0102], “the proxy server 104 identifies the origin server 110 using information read from one or more of .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lajoie (US 2014/0282786) discloses a system wherein a user receives content from a content source (which may be the network, or yet another source), and automatically uploads the content to a network storage device, where a complete copy of the content is made available for subsequent streaming/download to the user (or user devices that are allowed access to the network storage device) ([0057]). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426